   Sheri L. Orlowitz   

           sheri@artemisholdings.com

   www.artemisholdings.com         

     




By Email

Mr. Vincent C. Lombardi

High Sierra Technologies, Inc.

October 14, 2020

Reno, Nevada 89557




Engagement Letter

Dear Vince, 

This letter agreement (“Agreement”) confirms the engagement of Artemis Holdings
Group LLC (“Artemis”) by High Sierra Technologies, Inc (“Company”) to perform
the services provided for herein.

Scope of Services

Artemis is engaged on an exclusive basis by the Company to maximize the value of
its patents for odorless cannabis (“Patents”).  Actions to maximize such value
may include, without limitation, the sale of the Patent or a licensing, royalty
or similar arrangement with respect to the Patents (each a “Transaction”). While
building a business around the Patents remains an option it has the additional
challenges of trying to build an entire business in addition to focusing on only
monetizing the value of the Patents. Anything in this Agreement to the contrary
notwithstanding, “Transaction” shall not include any equity or debt fundraising
conducted by the Company.

Our strategy with respect to possible Transaction is as follows:

Phase 1- Diligence

We will diligence the strength of the Patents and make recommendations, if
needed, to approve upon them. Such diligence will include discussing the
marketability of the Patents with market leaders and further review of the
Patents with legal counsel.

Phase 2 – Market Analysis

We will then conduct a detail market analysis of the Patents in order to
determine their marketability and true commercial value. Such work will include,
among other things, an analysis of segments of the cannabis and other industries
in which the Patents would be applicable, competitive technologies/patents, an
evaluation and curation of partners to maximize the value of the Patents
(including purchasers and /or licensees) and opportunities beyond the
Transactions to leverage value from the Patents. Given the newness of the
cannabis industry and the current legal restrictions in the use of cannabis this
will be, to a substantial extent, a de novo analysis requiring original work in
the nature of “writing the book” on this opportunity.  In conducting this market
analysis we will rely on our deep ties and knowledge, both within and outside of
the cannabis industry, including our substantial network in the CPG, food,
beverage and





2028 Allen Place, NW     h     Washington, DC  20009     h     (202) 518-5359

--------------------------------------------------------------------------------

tobacco industries.  We have spoken to Cohn Reznick and FTI Consulting and they
are looking at the patents to give us get some ballpark figures for this work.
  

Phase 3 – Sale, License, Royalty or Similar Arrangement

After determining the value and market for the Patents Artemis will then arrange
to maximize the value of the Patents by means of a sale of the Patents or a
licensing, royalty or similar arrangement with respect to the Patents, in each
case with leading companies in the cannabis, CPG, food, beverage and tobacco
industries (any such transaction that closes, a “Closing Transaction”).  We
anticipate such an endeavor will likely take between six months up to a year
depending on valuation and the industries with which we engage.  

Compensation



1.

$5,000 a month during the term of this Agreement (the initial nine (9)month
period and any extension thereof as provided below).In connection with any
Closing Transaction a cash fee equal to seven and one-half (7.5%) percent of the
gross amounts received by the Company from each such Closing Transaction (the
“Transaction Fee”) , each Transaction Fee to be paid no later than five (5)
business days following the receipt by the Company of any payment in respect of
any such Closing Transaction. For clarification purposes, the Transaction Fee
shall include all the amounts received by the Company from time to time with
respect to each Transaction that is a Closing Transaction, including, with
respect to any licensing, royalty or similar arrangement, the amounts paid
during the entire life of each such licensing, royalty or similar arrangement
and any amounts that are paid pursuant to any subsequent licensing, royalty or
similar arrangement that replaces, supplements, novates or otherwise modifies
the original licensing, royalty or similar arrangement that constitutes a
Closing Transaction.




If, during the twenty-four (24) month period following the termination of this
Agreement (“Protection Tail Period”), the Company consummates, with any person i
ntroduced by Artemis to the Company (as evidenced in an email or other writing),
a Closing Transaction or another transaction that results in the Company
receiving monetary value with respect to the Patents (collectively, an “Other
Transaction”) , the Company shall pay to Artemis a fee (calculated as provided
in the preceding paragraph) with respect to each such Other Transaction.  An
Other Transaction shall be deemed consummated during the Protection Tail Fee
Period if any agreement in principal which includes material terms of the
relevant transaction is reached prior to the expiration of the Protection Tail
Fee Period even if the closing of such Other Transaction occurs after the
expiration of the Protection Tail Fee Period.  

Term

The term of this Agreement shall run from the date of receipt by the Artemis of
the Company’s signed acceptance of this Agreement, until nine (9) months
thereafter, and will then automatically extend on a month-to-month basis
thereafter until cancelled by either party in a written notice to the other
party; provided that if this Agreement is so terminated on a date other than a
monthly anniversary date of this Agreement, this Agreement shall terminate on
the next following anniversary date of this Agreement.  

Indemnification





- 2 -

2028 Allen Place, NW     h     Washington, DC  20009     h    (202) 518-5359

--------------------------------------------------------------------------------

The Company shall indemnify, defend and hold harmless Artemis and each of its
directors, officers, agents, employees, affiliates and representatives
(collectively the “Indemnified Persons” and individually an “Indemnified
Person”), to the full extent lawful, from and against any losses, liabilities,
claims or damages, including, without limitation, fees and expenses of legal
counsel, related to or arising out of Artemis’s engagement hereunder or
Artemis’s role in the transactions contemplated hereby, including, without
limitation, any losses, liabilities, claims or damages arising out of any
statements or omissions made in connection with the transactions contemplated
hereby whether by the Company, its employees, agents or otherwise; provided,
however, that such indemnity shall not apply to claims which are determined by a
final judgment of a court of competent jurisdiction to have resulted directly
from the fraud or willful misconduct of an Indemnified Person.

No Indemnified Person shall have any liability to the Company for or in
connection with this Agreement or the services rendered by Artemis, or any one
of them, except for any which are determined by a final judgment of a court of
competent jurisdiction to have resulted directly from the fraud or willful
misconduct of the Indemnified Person.  Notwithstanding any other provisions
hereunder, in no event shall the Indemnified Persons be liable to the Company
for an amount greater, in the aggregate, than the cash fees actually received by
Artemis hereunder (it being specifically acknowledged by the Company that any
fees or damages that might otherwise be payable by Artemis hereunder shall be
limited to the cash fees actually received by Artemis  hereunder).  These
indemnification provisions are not exclusive and shall be in addition to any
other rights that any Indemnified Person may have at common law or otherwise.

Miscellaneous

This Agreement is governed by and construed in accordance with the laws of the
state of New York, without regard to its choice of law provisions.  All
lawsuits, hearings, arbitration proceedings or other proceedings arising from or
related to this Agreement shall take place in New York County.  The parties
irrevocably waive any objections they may have based on improper venue or
inconvenient forum in New York County.

It is understood and agreed that Artemis is an independent contractor of the
Company, and neither party is, nor shall be considered to be, the other’s agent,
partner, or fiduciary

Neither Artemis, nor any Indemnified Person, shall have any liability in
contract, tort or otherwise to the Company, or to any person claiming through
the Company, in connection with the engagement of Artemis pursuant to this
Agreement and the matters contemplated hereby, except where such liability is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from the fraud or
willful misconduct of Artemis.  Notwithstanding anything herein to the contrary,
under no circumstances shall Artemis be obligated to pay any award, costs, fees,
attorneys’ fees, or other liabilities that may be incurred under the terms of
this Agreement that exceed in the aggregate the cash fees actually paid to
Artemis pursuant to the terms hereof.

Artemis shall have no responsibility for any act or omission by the Company or
its representatives.




If this Agreement meets with your approval, please sign a copy of this Agreement
and return it to me by facsimile or electronic mail, and mail the signed
original to the undersigned.

Thank you for the opportunity to be of service.








- 3 -

2028 Allen Place, NW     h     Washington, DC  20009     h    (202) 518-5359

--------------------------------------------------------------------------------

Sincerely,




ARTEMIS HOLDINGS GROUP LLC




/s/ Sheri L. Orlowitz

Sheri L. Orlowitz

 Title: Founder




Date:







AGREED AND ACCEPTED :

The foregoing Agreement accurately sets forth our understanding and agreement
with respect to the matters set forth herein and has been executed by our duly
authorized representative:




HIGH SIERRA TECHNOLOGIES, INC.




By:

/s/Vincent C. Lombardi




Name: Vincent C. Lombardi

Title:

CEO




Date:

10/14/2020





- 4 -

2028 Allen Place, NW     h     Washington, DC  20009     h    (202) 518-5359